Exhibit 10.1

WAIVER AND FIFTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS WAIVER AND FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Waiver and
Amendment”), dated as of February 12, 2007 (the “Effective Date”), is entered
into by and among Channell Commercial Corporation, a Delaware corporation
(“Domestic Borrower”), Channell Commercial Canada Inc., an Ontario corporation
(“Canadian Borrower”), Channell Limited, a limited liability company
incorporated under the laws of England and Wales (“CLU”), Channell Commercial
Europe Limited, a limited liability company incorporated under the laws of
England and Wales (“CCEL” and, together with CLU, “UK Borrowers”, and, together
with Domestic Borrower, Canadian Borrower and CLU, “Borrowers”), Bank of
America, N.A., as assignee of Banc of America Leasing and Capital, LLC,
successor-in-interest to Fleet Capital Corporation, as Administrative Agent
under the Loan Agreement referred to below (in such capacity, the
“Administrative Agent”), BABC Global Finance Inc., as assignee of Fleet Capital
Global Finance, Inc., as assignee of Fleet Capital Canada Corporation, as
Canadian Agent under the Loan Agreement referred to below (in such capacity, the
“Canadian Agent”), Bank of America, N.A., as successor-in-interest to Fleet
National Bank, London U.K. Branch, as UK Agent under the Loan Agreement referred
to below (in such capacity, the “UK Agent”), and the Lenders party to the Loan
Agreement referred to below, with reference to the following facts:

RECITALS

A.            The Borrowers are currently in default under (i) Section 10.1.3 of
the Loan and Security Agreement dated as of September 25, 2002 (as heretofore
amended, the “Loan Agreement”), with the Administrative Agent, the Canadian
Agent, the UK Agent and the Lenders party thereto, due to their breach of
Section 8.2.18 of the Loan Agreement by their failure to maintain an Aggregate
Availability of at least $1,500,000, and due to the Domestic Borrower’s breach
of Section 3.3.2(a) of the Loan Agreement by its failure to have prepaid the
outstanding principal amount of the Domestic Revolving Credit Loans in the
amount of the excess of the Domestic Revolving Credit Exposure of all the
Domestic Lenders over the Domestic Borrowing Base (minus the outstanding
principal amount of the Domestic Term Loan and the Reserves applicable to
Domestic Revolving Credit Loans) and (ii) Section 10.1.4 due to their breach of
Section 8.1.7 by their failure to deliver the Projections of the Domestic
Borrower and its Subsidiaries for fiscal year 2007 (collectively, the “Existing
Events of Default”).

B.            The Borrowers have requested that the Lenders waive the Existing
Events of Default and amend the Loan Agreement in order to (i) decrease the
Aggregate Availability required pursuant to Section 8.2.18 of the Loan Agreement
from $1,500,000 to $500,000, during the period from the Effective Date through
and including April 30, 2007; (ii) extend the Term of the Loan Agreement from
March 31, 2007 to June 30, 2007; (iii) decrease the amount of Reserves
established under the Loan Agreement from $600,000 to $300,000 during the period
from the Effective Date through and including

1


--------------------------------------------------------------------------------


April 30, 2007; (iv) increase the maximum amount of the UK Borrowing Base to
$600,000; and (v) make certain other modifications set forth below.

                NOW, THEREFORE, the parties hereby agree as follows:

1.             Defined Terms.  Any and all initially capitalized terms used in
this Waiver and Amendment without definition shall have the respective meanings
specified in the Loan Agreement.

2.             Waiver of Existing Events of Default.  The Lenders hereby waive
the Existing Events of Default.  Such waiver by the Lenders shall constitute a
waiver of only the Existing Events of Default and shall not constitute a waiver
of any future breach of any provision of the Loan Agreement.  The Lenders hereby
agree and acknowledge that the Default Rate shall not apply to any period prior
to the Effective Date and hereby waive any right to impose or charge the Default
Rate on any Obligations as a result of the Existing Events of Default.

3.             Agreement Re Projections.  The Domestic Borrower agrees that it
shall deliver the Projections of the Domestic Borrower and its Subsidiaries for
fiscal year 2007 required under Section 8.1.7 not later than February 28, 2007.

4.             Temporary Reduction of Reserve.  Without limiting its right to
impose additional discretionary Reserves from time to time pursuant to Section
1.1.5 of the Loan Agreement, on the Effective Date, the Reserves heretofore
established by the Administrative Agent under the Loan Agreement shall be
reduced from $600,000 to $300,000 until April 30, 2007, after which date they
shall increase again to $600,000.

5.             Section 1.1.1.  Section 1.1.1 of the Loan Agreement is hereby
amended to read in full as follows:

“Domestic Revolving Credit Loans. Each Lender having a Domestic Revolving Credit
Commitment (each, a “Domestic Lender”) agrees, severally and not jointly, for so
long as no Default or Event of Default exists, to make loans denominated in U.S.
Dollars (such loans relative to such Lender, its “Domestic Revolving Credit
Loans”) to Domestic Borrower from time to time during the period from the date
hereof to but not including the last day of the Term, as requested by Borrower
Representative in the manner set forth in Section 3.1.1(a) hereof, provided,
that no Domestic Revolving Credit Loan shall be made if, after giving effect to
the making of such Loan and the simultaneous application of the proceeds
thereof:

(a)   the principal amount of the Domestic Revolving Credit Exposure of such
Lender (which, for purposes of clarification, includes the Domestic LC Amount
and outstanding Domestic LC Obligations, as further set forth in the definition
of “Domestic Revolving Credit Exposure”) would exceed such Lender’s Domestic
Revolving Credit Commitment minus such Lender’s Domestic Revolving Loan
Percentage of Reserves, if any;

2


--------------------------------------------------------------------------------


(b)   the aggregate amount of the Domestic Revolving Credit Exposure of all the
Domestic Lenders plus the UK Revolving Credit Exposure of the UK Lender and plus
the Canadian Revolving Credit Exposure of the Canadian Lender would exceed the
Aggregate Borrowing Base then in effect (minus Reserves, if any); or

(c)   the aggregate amount of the Domestic Revolving Credit Exposure of all the
Domestic Lenders (which, for purposes of clarification, includes the Domestic LC
Amount and outstanding Domestic LC Obligations, as further set forth in the
definition of “Domestic Revolving Credit Exposure”) would exceed the Revolving
Credit Maximum Amount minus the Dollar Equivalent of the aggregate principal
amount of the outstanding Canadian Revolving Credit Loans minus the Dollar
Equivalent of the aggregate principal amount of the outstanding UK Revolving
Credit Loans, minus the Dollar Equivalent of the UK LC Amount minus Reserves, if
any.

Domestic Revolving Credit Loans may be borrowed as Domestic Base Rate Loans or
Domestic LIBOR Loans.  Amounts borrowed under this Section 1.1.1 may be repaid
in whole or in part and, up to but excluding the last day of the Term,
reborrowed, all in accordance with the terms and conditions hereof.  The
Domestic Revolving Credit Loans shall be further evidenced by, and repayable in
accordance with the terms of, the applicable Revolving Notes and shall be
secured by all of the Domestic Collateral.”

6.             Section 1.1.2(a).  Section 1.1.2(a) of the Loan Agreement is
hereby amended to read in full as follows:

“(a) Subject to the terms and conditions hereof, the Canadian Lender agrees, for
so long as no Default or Event of Default exists, to make loans to Canadian
Borrower denominated in Canadian Dollars (each such loan or extension of credit,
a “Canadian Revolving Credit Loan”) from time to time during the period from the
date hereof to but not including the last day of the Term, as requested by the
Borrower Representative in the manner set forth in Section 3.1.1(b) hereof;
provided that no Canadian Revolving Credit Loan shall be made if, after giving
effect to the making of such Loan and the simultaneous application of the
proceeds thereof, (i) the aggregate amount of the Canadian Revolving Credit
Exposure of the Canadian Lender would exceed the Canadian Borrowing Base then in
effect minus Reserves applicable to Canadian Revolving Credit Loans, if any, or
(ii) the aggregate amount of the Domestic Revolving Credit Exposure of all the
Lenders would exceed the Revolving Credit Maximum Amount minus the Dollar
Equivalent of the aggregate principal amount of the outstanding Canadian
Revolving Credit Loans minus the Dollar Equivalent of the aggregate principal
amount of the outstanding UK Revolving Credit Loans minus the Dollar Equivalent
of the UK LC Amount minus Reserves, if any.  The Canadian Revolving Credit Loans
shall be further evidenced by, and repayable in accordance with the terms of,
the applicable Revolving Note and shall be secured

3


--------------------------------------------------------------------------------


by all of the Canadian Collateral.  Amounts borrowed under this Section 1.1.2
may be repaid in whole or in part and, up to but excluding the last day of the
Term, reborrowed, all in accordance with the terms and conditions hereof.  Upon
the making of each such Canadian Revolving Credit Loan and subject to
Section 3.2.6, each Canadian Participating Lender shall be deemed to have
irrevocably and unconditionally purchased from the Canadian Lender, without
recourse or warranty, an undivided interest and participation in each Canadian
Revolving Credit Loan to the extent of such Canadian Participating Lender’s
Canadian Percentage thereof.”

7.             Section 1.1.3(a).  Section 1.1.3(a) of the Loan Agreement is
hereby amended to read in full as follows:

“(a)         Subject to the terms and conditions hereof, the UK Lender agrees,
for so long as no Default or Event of Default exists, to make loans under an
overdraft facility to either UK Borrower denominated in Sterling (each such loan
or extension of credit, a “UK Revolving Credit Loan”) from time to time during
the period from the date hereof to but not including the last day of the Term,
as requested by the Borrower Representative or either UK Borrower in the manner
set forth in Section 3.1.1(c) hereof; provided that no UK Revolving Credit Loan
shall be made if, after giving effect to the making of such Loan and the
simultaneous application of the proceeds thereof, (i) the aggregate amount of
the UK Revolving Credit Exposure of the UK Lender (which, for purposes of
clarification, includes the UK LC Amount and outstanding UK LC Obligations, as
further set forth in the definition of “UK Revolving Credit Exposure”) would
exceed the UK Borrowing Base then in effect minus Reserves applicable to UK
Revolving Credit Loans, if any, or (ii) the aggregate amount of the Domestic
Revolving Credit Exposure of all the Lenders would exceed the Revolving Credit
Maximum Amount minus the Dollar Equivalent of the aggregate principal amount of
the outstanding Canadian Revolving Credit Loans minus the Dollar Equivalent of
the aggregate principal amount of the outstanding UK Revolving Credit Loans
minus the Dollar Equivalent of the UK LC Amount minus Reserves, if any.  UK
Revolving Credit Loans may be borrowed as UK Base Rate Loans or UK LIBOR Loans.
The UK Revolving Credit Loans shall be further evidenced by, and repayable in
accordance with the terms of, the applicable Revolving Note and shall be secured
by all of the UK Collateral.  Amounts borrowed under this Section 1.1.3 may be
repaid in whole or in part and, up to but excluding the last day of the Term,
reborrowed, all in accordance with the terms and conditions hereof.  Upon the
making of each such UK Revolving Credit Loan and subject to Section 3.2.7, each
UK Participating Lender shall be deemed to have irrevocably and unconditionally
purchased from the UK Lender, without recourse or warranty, an undivided
interest and participation in each UK Revolving Credit Loan to the extent of
such UK Participating Lender’s UK Percentage thereof.”

4


--------------------------------------------------------------------------------


8.             Section 3.3.2(a).  The first sentence of Section 3.3.2(a) of the
Loan Agreement is amended to read in full as follows:

“Domestic Revolving Credit Loans. Domestic Borrower shall prepay the outstanding
principal amount of the Domestic Revolving Credit Loans on any date on which the
aggregate amount of the Domestic Revolving Credit Exposure of all the Domestic
Lenders, the UK Revolving Credit Exposure of the UK Lender and the Canadian
Revolving Credit Exposure of the Canadian Lender exceeds the Aggregate Borrowing
Base then in effect (minus Reserves, if any) or the Revolving Credit Maximum
Amount (minus the Dollar Equivalent of the aggregate principal amount of the
outstanding UK Revolving Credit Loans minus the Dollar Equivalent of the
aggregate principal amount of the outstanding Canadian Revolving Credit Loans
minus Reserves, if any), in the amount of such excess.”

9.             Extension of Term of Loan Agreement.  Section 4.1 of the Loan
Agreement is hereby amended to read in full as follows:

“4.1         Term of Agreement.

                                Subject to the right of Lenders to cease making
Loans to Borrowers during the continuance of any Default or Event of Default,
this Agreement shall be in effect from the Closing Date through and including
June 30, 2007 (the “Term”), unless terminated as provided in Section 4.2
hereof.”

10.           Temporary Reduction in Aggregate Availability Requirement. 
Section 8.2.18 of the Loan Agreement is amended to read in full as follows:

“8.2.18    Aggregate Availability.

Permit Aggregate Availability to be less than $500,000 during the period from
the Effective Date through and including April 30, 2007; and thereafter permit
Aggregate Availability to be less than $1,500,000.”

11.           Definitions.  The following definitions set forth in Appendix A to
the Loan Agreement are amended to read in full as follows (or, in the case of
the definition of “Aggregate Borrowing Base” added thereto):

“Aggregate Borrowing Base” means, as of each date of determination, the sum of
the Domestic Borrowing Base, the Canadian Borrowing Base and the UK Borrowing
Base.

“Domestic Availability” — the amount of additional money which Domestic Borrower
is entitled to borrow from time to time as Domestic Revolving Credit Loans, such
amount being the lesser of:

(i) the aggregate Domestic Revolving Credit Commitments minus the principal
amount of Domestic Revolving Credit Loans outstanding and

5


--------------------------------------------------------------------------------


the Domestic LC Amount and the outstanding Domestic LC Obligations; and

(ii)  the result of:

(A)  the Aggregate Borrowing Base; minus

(B)  the outstanding principal amount of Domestic Revolving Credit Loans
(including any amounts which Administrative Agent or any Lender may have paid
for the account of Domestic Borrower pursuant to any of the Loan Documents and
which have not been reimbursed by Domestic Borrower), the Domestic LC Amount and
the outstanding Domestic LC Obligations, and any Reserves; minus

(C)  the Dollar Equivalent of the outstanding principal amount of UK Revolving
Credit Loans (including any amounts which Administrative Agent, UK Agent or UK
Lender may have paid for the account of UK Borrowers pursuant to any of the Loan
Documents and which have not been reimbursed by UK Borrowers), the Dollar
Equivalent of the UK LC Amount and the Dollar Equivalent of the outstanding UK
LC Obligations; minus

(D)  the Dollar Equivalent of the outstanding principal amount of Canadian
Revolving Credit Loans (including any amounts which Administrative Agent,
Canadian Agent or Canadian Lender may have paid for the account of Canadian
Borrower pursuant to any of the Loan Documents and which have not been
reimbursed by Canadian Borrowers).

If the amount outstanding is equal to or greater than the aggregate Domestic
Revolving Credit Commitments or the Aggregate Borrowing Base, Domestic
Availability is $0.

“UK Borrowing Base” — “UK Borrowing Base” - as at any date of determination
thereof, the Dollar Equivalent of an amount equal to the lesser of the
following:

(a)           $600,000; and

(b)           an amount equal to 75% of the net amount of Eligible Accounts of
UK Borrowers outstanding at such date.

The advance rate set forth above may be adjusted downward by UK Agent as UK
Agent shall deem necessary or appropriate in its reasonable credit judgment,
including, without limitation, adjustments with respect to Prior Claims.  For
purposes hereof, the net amount of Eligible Accounts at any time shall be the
face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at UK Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time.”

6


--------------------------------------------------------------------------------


12.           Overadvance Definition.  The following definition of “Overadvance”
set forth in Section 10.1.1 of the Loan Agreement is amended to read in full as
follows:

“Overadvance” means the occurrence of any of the following: (a) the Domestic
Revolving Credit Exposure of all the Domestic Lenders exceeds (i) the Aggregate
Borrowing Base then in effect (minus Reserves, if any) or (ii) the Revolving
Credit Maximum Amount (minus the Dollar Equivalent of the aggregate principal
amount of the outstanding Canadian Revolving Credit Loans minus the Dollar
Equivalent of the aggregate principal amount of the outstanding UK Revolving
Credit Loans minus Reserves, if any), (b) the aggregate amount of the Canadian
Revolving Credit Exposure of the Canadian Lender exceeds (including, without
limitation, as a result of fluctuation in exchange rates) the Canadian Borrowing
Base then in effect (minus Reserves applicable to Canadian Revolving Credit
Loans, if any), or (c) the aggregate amount of the UK Revolving Credit Exposure
of the UK Lender exceeds (including, without limitation, solely as a result of
fluctuation in exchange rates) the UK Borrowing Base then in effect (minus
Reserves applicable to UK Revolving Credit Loans, if any).”

13.           Amendment Fee.  In consideration of the Agreement of the Agents
and the Lenders to enter into this Waiver and Amendment, Domestic Borrower
hereby agrees to pay to the Administrative Agent on the Effective Date, for the
sole account of the Domestic Lender, an amendment fee in the amount of $25,000
(the “Amendment Fee”), which fee shall be deemed fully-earned and non-refundable
once paid.  Domestic Borrower hereby acknowledges and agrees that the
Administrative Agent may effect payment of the Amendment Fee by charging the
full amount thereof to the Domestic Loan Account.

14.           Conditions Precedent.  The effectiveness of this Waiver and
Amendment shall be subject to the prior satisfaction of the following
conditions:

(a)           This Waiver and Amendment.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent, an
original of this Waiver and Amendment, duly executed by the Borrowers, the
Administrative Agent, the Canadian Agent, and the UK Agent;

(b)           No Defaults.  The Borrowers and all other Loan Parties shall be in
compliance with all the terms and provisions of the Loan Documents applicable to
such Person or its Property and no Default or Event of Default (other than the
Existing Events of Default waived hereby) shall have occurred and be continuing;

(c)           Accuracy of Representations and Warranties.  All of Borrowers’
representations and warranties contained herein shall be true and correct on and
as of the date of execution hereof; and

7


--------------------------------------------------------------------------------


(d)           Payment of the Amendment Fee.  The Administrative Agent shall have
received the Amendment Fee.

15.           Representations and Warranties.

(a)           Reaffirmation of Prior Representations and Warranties.  Each
Borrower hereby reaffirms and restates as of the date hereof all of the
representations and warranties made by such Borrower in the Loan Agreement and
the other Loan Documents, which shall be true and correct in all material
respects, except to the extent such representations and warranties specifically
relate to an earlier date.

(b)           No Default.  Except for the Existing Events of Default, no Default
or Event of Default has occurred and remains continuing under any of the Loan
Documents.

16.           Miscellaneous.

(a)           Reference to Loan Agreement.  The Loan Agreement, each of the
other Loan Documents, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof, or
pursuant to the terms of the Loan Agreement as amended hereby, are hereby
amended so that any reference therein to the Loan Agreement shall mean a
reference to the Loan Agreement as amended by this Waiver and Amendment.

(b)           Loan Agreement Remains in Effect.  The Loan Agreement and the
other Loan Documents remain in full force and effect and the Borrowers ratify
and confirm their agreements and covenants contained therein.

(c)           APPLICABLE LAW.  THIS WAIVER AND AMENDMENT SHALL BE DEEMED TO HAVE
BEEN MADE AND TO BE PERFORMABLE IN THE STATE OF CALIFORNIA AND SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

8


--------------------------------------------------------------------------------


(d)           Counterparts.  This Waiver and Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties have entered into this Waiver and Amendment by
their respective duly authorized officers as of the date first above written.

 

Channell Commercial Corporation,

 

a Delaware corporation

 

 

 

By:

/s/ Patrick E. McCready

 

 

Name:

Patrick E. McCready

 

Title:

CFO

 

 

 

 

 

Channell Commercial Canada Inc.,

 

an Ontario corporation

 

 

 

By:

/s/ William H. Channell, Jr.

 

 

Name:

William H. Channell, Jr.

 

Title:

President and CEO

 

 

 

 

 

Channell Limited,

 

a limited liability company incorporated

 

under the laws of England and Wales

 

 

 

By:

/s/ William H. Channell, Jr.

 

 

Name:

William H. Channell, Jr.

 

Title:

President and CEO

 

 

 

 

 

Channell Commercial Europe Limited,

 

a limited liability company incorporated

 

under the laws of England and Wales

 

 

 

By:

/s/ William H. Channell, Jr.

 

 

Name:

William H. Channell, Jr.

 

Title:

President and CEO

9


--------------------------------------------------------------------------------


 

Bank of America, N.A.,

 

(as assignee of Banc of America

 

Leasing and Capital, LLC, successor-

 

in-interest to Fleet Capital Corporation),

 

as Administrative Agent and as sole

 

Domestic Lender

 

 

 

By:

/s/ Matthew R. Van Steenhuyse

 

 

Matthew R. Van Steenhuyse

 

Senior Vice President & Portfolio Manager

 

 

 

 

 

BABC Global Finance Inc.,

 

(as assignee of Fleet Capital Global Finance, Inc.,

 

as assignee of Fleet Capital Canada Corporation),

 

as Canadian Agent and as Canadian Lender

 

 

 

By:

/s/ L. M. Junior Del Brocco

 

 

Name:

L. M. Junior Del Brocco

 

Senior Vice President

 

 

 

 

 

Bank of America, N.A.

 

(successor-in-interest to Fleet National Bank,

 

London U.K. Branch), as UK Agent and as UK

 

Lender

 

 

 

By:

/s/ Matthew R. Van Steenhuyse

 

 

Matthew R. Van Steenhuyse

 

Senior Vice President & Portfolio Manager

 

10


--------------------------------------------------------------------------------